DETAILED ACTION
This Office Action is in response to RCE amendment filed on March 09, 2021. 
In the instant amendment, claims 1-2, 4-7, and 9 are currently amended; claim 1 is the only independent claim; claims 3 and 8 are cancelled; claims 10-20 are withdrawn.
Claims 1-2, 4-7, and 9 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. 

Response to Amendment
The RCE amendment filed March 09, 2021 has been entered. Claims 1-2, 4-7, and 9 are currently amended; claim 1 is the only independent claim; claims 3 and 8 are cancelled; claims 10-20 are withdrawn. Applicant’s amendments and arguments to claims are NOT persuasive to overcome previous claim rejections set forth in the most recent office action mailed 09/09/2020.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter "to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor, by exchanging information with the second temperature sensor and the second pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the second temperature sensor and the second pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and ; exchanging information with the second temperature sensor and the second pressure sensor; completing a handshake between the second temperature sensor and the second pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the second temperature sensor and the second pressure sensor" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0036 of the instant specification states exchanging data with a metrology device. Para. 0040 of the instant specification states a communication interface 142 is useful to allow circuitry 136, 138, 140 to exchange first signals 116 with metrology device as seen in fig.1. Para. 0037 of the instant specification states one or more stages of initiating a “handshake” in response to the signal, wherein the handshake cause the accessory 126 to transmit data to metrology device 112, 114 and in return, the metrology device 112, 114 may retrieve and transmit validation data to the accessory 126. However, para. 0036-0037 and 0040 of the instant specification does not clearly describe direct communication and/or handshake and/or exchanging communication between the accessory 126 and any sensors. Furthermore, para. 0024, 0036-0037, and 0040 of the instant specification does not clearly describe “a second temperature sensor and a second pressure sensor” and “to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor”. Accordingly, the disclosure of the instant application has no support for newly added limitations "to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor, by exchanging information with the second temperature sensor and the second pressure sensor, comparing the information to a listing of temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the second temperature sensor and the second pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system; exchanging information with the second temperature sensor and the second pressure sensor; completing a handshake between the second temperature sensor and the second pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the second temperature sensor and the second pressure sensor", which consequently raise new matter issue and doubt as to possession of the claimed invention at the time of filling. 

Claims 2, 4-7, and 9 are also rejected because they are dependent on the rejected claim 1 as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



As best understood, claims 1-2, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Artiuch et al. (US 20070112536) in further view of Bertini et al. (US 5279147) and Rentas et al. (US 20150051922 – reason for using this reference is because the recited claimed language “wherein the executable instructions configure the accessory, to exchange information with the metrology device, to compare the information to a listing of stored data with entries that associates different metrology devices with a regulatory status to verify the regulatory status of the metrology device based on the information, the entries having a value that indicates whether a metrology device identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and to complete a handshake between the metrology device and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status” is not detailed/included in provisional date (06/14/2013) of 61/835,497 of US 14301986. Hence, provisional date of 08/19/2013 of Provisional application No. 61/867,324 of Rentas – US 20150051922 is used to beat filing date of 06/11/2014 of this instant application – US 15/356,594), and Guru et al. (US 20090204232), and further in further view of Vayhinger – US 20090287445.

Regarding claims 1-2, 4, 7, and 9, Artiuch teaches a metering system, comprising: 
a first temperature sensor 114 and a first pressure sensor 116 configured to generate a first signal that conveys information about material in a conduit 104 (para. 0023-0026: gas meter first temperature sensor and a first pressure sensor configured to generate a first signal that conveys information about material in a conduit"); and 

an accessory 108 coupled with the first temperature sensor 114 and the first pressure sensor 116, the accessory 108 configured to use the information of the first signal to generate a second signal, the second signal conveying information that defines a measured parameter for the material (Fig. 5; para. 0024-0025: since data signals are sent between computer device 108 and meter 102 via test interface 110, hence, an accessory/computer device 108 coupled with the first temperature sensor 114 and the first pressure sensor 116 indirectly via meter 102; test interface 110 routes data signals from the meter 102 to transfer prover 106, wherein data signals includes corrected number of output pulses (or first signal) as seen in para. 0029 and 0026; para. 0055: the computer 108 loads, at step 514, parameters from the transfer prover 106; at step 516, the computer device 108 calculates the test volume 426B for the selected test configuration based on the loaded parameters and the received information, wherein the loaded parameters and the received information includes number of output pulses (or first signal) as seen in para. 0055 and equations 600 as in para. 0059 and fig.6A; Next, the calculated test volume is later used to calculate error between measured reference volume and calculated test volume; since method 500 of operations for testing gas meter is performed under the control of computer device 108, wherein some or all of the operations may be performed by one or more first temperature sensor and the first pressure sensor, the accessory configured to use the information of the first signal to generate a second signal, the second signal conveying information that defines a measured parameter for the material”);

wherein the accessory 108 comprises executable instructions that configure the accessory 108 to exchange information with the first temperature sensor and the first pressure sensor so as to verify a regulatory status for the first temperature sensor and the first pressure sensor based on the information (para. 0030: The computer device 108 receives configuration parameters from meter 102 via link 136 and link 138; the parameters from the meter 102 corresponds to “the information”; The parameters from the meter 102 may include information, such as a size of the meter, a type of the meter, a current configured test type, an indication of whether temperature correction will occur, an indication of whether pressure correction will occur, a current temperature measurement, and/or a current pressure measurement, for example, the computer device 108 may use parameters loaded from the transfer prover 106, the meter 102, and parameters specified by a user to validate (or verify) and/or prepare to perform an accuracy test (or a regulatory status) of the meter 102; thus “wherein the accessory comprises executable instructions that configure the accessory to exchange information with the first temperature sensor and the first pressure sensor so as to verify a regulatory status for the first temperature sensor and the first pressure sensor based on the information”).

While Artiuch teaches a first temperature sensor 114 and a first pressure sensor 116 configured to generate a first signal that conveys information about material in a conduit 104; wherein the accessory comprises executable instructions that configure the accessory to first temperature sensor and the first pressure sensor so as to verify a regulatory status for the metrology device based on the information, it does not explicitly teach a first signal in digital format that relates to an analog signal that conveys information about material in a conduit; wherein the executable instructions configure the accessory, to exchange information with the first temperature sensor and the first pressure sensor, to compare the information to a listing of stored data with entries that associates different temperature sensors and the pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information, the entries having a value that indicates whether a first temperature sensor and a first pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor; to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor, by exchanging information with the second  temperature sensor and the second pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the second temperature sensor and the second pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and 8064117 2:13436-02306 2 of 12Application No. 15/356,594completing a handshake between the second temperature sensor and the second pressure sensor and the accessory, wherein the of the second temperature sensor and the second pressure sensor.

Bertini teaches mass flow meter 54 is capable of instantaneously measuring gas flow and generating an electronic signal proportional thereto. This electronic signal is fed to A/D converter 55 and transformed into a digital signal for computer analysis (col.4, lines 55-60 of Bertini).

Since Artiuch teaches various embodiments may include digital and/or analog circuitry, computer hardware, firmware, software, or combinations thereof, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify a metrology device 102 of Artiuch with teachings of Bertini to include a first signal in digital format that relates to an analog signal that conveys information about material in a conduit, for computer analysis (col.4, lines 55-60 of Bertini). Furthermore, A/D conversion must be performed on all sensors since all sensors are analog and their signals must be converted to digital for further processing by a computer/processor. In the real world, most data is characterized by analog signals. In order to manipulate the data using a microprocessor, we need to convert the analog signals to the digital signals, so that the microprocessor will be able to read, understand and manipulate the data.

Artiuch and Bertini does not explicitly teach wherein the executable instructions configure the accessory, to exchange information with the first temperature sensor and the first pressure sensor, to compare the information to a listing of stored data with entries that associates different temperature sensors and the pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information, the entries having a value that indicates whether a first temperature sensor and a first pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor; to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor, by exchanging information with the second  temperature sensor and the second pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the second temperature sensor and the second pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and 8064117 2:13436-02306 2 of 12Application No. 15/356,594completing a handshake between the second temperature sensor and the second pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the second temperature sensor and the second pressure sensor.

Rentas teaches a concept of determining if device failed the compliance test (compliance test corresponds to “regulatory status”) by referencing to the stored regulatory compliance requirement data; in this way, the method can keep a record of regulatory compliance for a plurality of devices ([0010]), and software comprises computer executable instructions stored on computer readable media such as memory or other type of storage devices ([0075]). Rentas further teaches a concept of: comparing test data to stored regulatory entries); if the test data is determined to be failed the compliance test, the test data can hence be flagged prior to usage; if the test data is determined to be passed the compliance test, the test data can hence be passed flagged; hence, “flagged or passed flagged test data” corresponds to “stored regulatory compliance requirement data (or entries) have a value indicating whether the test data identified in the stored regulatory compliance requirement data (or entries) is approved or disapproved prior to usage” ([0010]). 

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify accessory 108 of modified Artiuch with concept teachings of Rentas to include wherein the executable instructions configure the accessory, to exchange information with the first temperature sensor and the first pressure sensor, to compare the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the first temperature sensor and the first pressure sensor based on the information, the entries having a value that indicates whether a first temperature sensor and a first pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, to indicate regulatory compliant prior to usage aspect (0009-0010).

Artiuch, Bertini, and Rentas does not explicitly teach wherein the executable instructions configure the accessory, to exchange information with the first temperature sensor and the first pressure sensor, to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor; to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor, by exchanging information with the second  temperature sensor and the second pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the second temperature sensor and the second pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and 8064117 2:13436-02306 2 of 12Application No. 15/356,594completing a handshake between the second temperature sensor and the second pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the second temperature sensor and the second pressure sensor.

Guru teaches a concept of having accessory 120 to exchange information with sensors/devices 110, for identifying compliance handshakes from sensors or devices 110 in communication with accessory 120 by having the accessory 120 to access an internal component library 250, to complete a handshake between sensors or devices 110 and accessory 120, ([0053-0054]: compliance device 120 corresponds to “accessory”, compliance corresponds to “regulatory status”).

Since it is known in the art to test gas sensor to ensure gas sensor meet legal requirements (as evidenced in the conclusion session) and since it is known in the art to allow operation of devices in compliance with legal requirements (as evidenced in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify accessory 108 of modified Artiuch with concept teachings of Guru to include wherein the executable instructions configure the first temperature sensor and the first pressure sensor, to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the first temperature sensor and the first pressure sensor, to ensure that sensors and other devices in an industrial process must meet certain compliance requirements to provide long term functionality of the process line ([0004]). Sensors or devices that fail to meet these compliance requirements (e.g., noncompliant sensors or devices) may result in failure of a process line to start-up where a noncompliant sensor or device is connected to a process line interlock, cause damage to the process line either by causing the process line to run outside of acceptable parameters or by direct damage to the process line ([0004]). Ensuring that a sensor or device associated with the process line is compliant is of significant importance in light of the high cost of infrastructure, reliable products meeting production specifications, efficiency of the process line or the business objectives of a business entity, minimizing down-time of a process line or business entity relying on a process line and facilitating a safer working environment ([0004]). Furthermore, one having ordinary skill in the art is motivated to modify accessory 108 of modified Artiuch with concept teachings of Guru to include wherein the executable instructions configure the accessory, to exchange information with the first temperature sensor and the first pressure sensor, and to complete a handshake between the first temperature sensor and the first pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure that a sensor or device associated with the process line is compliant is of significant importance in light of the high cost of infrastructure, reliable products meeting production specifications, efficiency of the process line or the business objectives of a business entity, minimizing down-time of a process line or business entity relying on a process line and facilitating a safer working KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Artiuch, Bertini, Rentas, and Guru does not explicitly teach: to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor, by exchanging information with the second  temperature sensor and the second pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the second temperature sensor and the second pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and 8064117 2:13436-02306 2 of 12Application No. 15/356,594completing a handshake between the second temperature sensor and the second pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the second temperature sensor and the second pressure sensor.

Vayhinger teaches a concept of: to identify/validate/verify/recognize measuring probe by “handshake”; by identifying the measuring probe, detected sensor is a “new” sensor that is one which has not been previously connected to the computer, or more accurately, not previously identified in the database software component that is utilized by the computer; hence, previously identified sensor corresponds to “a first sensor”; the “new” sensor corresponds to “a second sensor that is different from the first sensor” ([0037]).

to recognize that the first temperature sensor and the first pressure sensor have been replaced with a second temperature sensor and a second pressure sensor, which are different from the first temperature sensor and the first pressure sensor, by exchanging information with the second  temperature sensor and the second pressure sensor, comparing the information to a listing of stored data with entries that associates different temperature sensors and pressure sensors with a regulatory status to verify the regulatory status of the second temperature sensor and the second pressure sensor based on the information, the entries having a value that indicates whether a temperature sensor and a pressure sensor identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and 8064117 2:13436-02306 2 of 12Application No. 15/356,594completing a handshake between the second temperature sensor and the second pressure sensor and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status of the second temperature sensor and the second pressure sensor; wherein the second temperature sensor and the second pressure sensor couple with storage memory that has validation data stored thereon at a time of manufacture, and wherein the validation data relates to the regulatory status (as recited in claim 2); wherein the executable instructions configure the accessory to set a fault condition that relates to the regulatory status of the second temperature sensor and the second pressure sensor (as recited in claim 4); wherein the executable instructions configure the accessory to populate an event to an event log in response to the regulatory status of the second temperature sensor and the second pressure sensor (as recited in claim 7); wherein the executable instructions configure the accessory to calculate the value for a measured parameter using data that originates at the second temperature sensor and the second pressure sensor (as recited in claim 9), to identify “new” sensor ([0037]) and to utilize measurement data from compliant “new” sensor for further fluid analysis. This is important to maintain an up to date record of performance of the sensor, provides a realistic assessment of whether or not the sensor is fit for further use and provides a comprehensive maintenance history of all such sensors used ([0006]). Furthermore, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. ensure that any sensors including a new sensor or new device associated with the process line is compliant is of significant importance in light of the high cost of infrastructure, reliable products meeting production specifications, efficiency of the process line or the business objectives of a business entity, minimizing down-time of a process line or business entity relying on a process line and facilitating a safer working environment) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Artiuch et al. (US 20070112536) in further view of Bertini et al. (US 5279147) and Rentas et al. (US 20150051922 – reason for using this reference is because the recited claimed language “wherein the executable instructions configure the accessory, to exchange information with the metrology device, to compare the information to a listing of stored data with entries that associates different metrology devices with a regulatory status to verify the regulatory status of the metrology device based on the information, the entries having a value that indicates whether a metrology device identified in the entry is approved or disapproved for use in said metering system based on independent testing and certification prior to use in said metering system, and to complete a handshake between the metrology device and the accessory, wherein the handshake either allows or prevents operation of the metering system in response to the regulatory status” is not detailed/included in provisional date (06/14/2013) of 61/835,497 of US 14301986. Hence, provisional date of 08/19/2013 of Provisional application No. 61/867,324 of Rentas – US 20150051922 is used to beat filing date of 06/11/2014 of this instant application – US 15/356,594), Guru et al. (US 20090204232), and Vayhinger – US 20090287445, and further in further view of Morse (US 20090044600).

Regarding claim 5, Artiuch, Bertini, Rentas, Guru, and Vayhinger teaches all limitations of claim 1 above, but it does not explicitly teach wherein the executable instructions configure the accessory to confirm a calibration date for the second temperature sensor and the second pressure sensor.
Morse teaches a concept of confirming/verifying/determining calibration date of an instrument ([0032]: determining calibration dates). 
Since it is known to confirm calibration date (as evidenced in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Artiuch with concept teachings of Morse to include wherein the executable instructions configure the accessory to confirm a calibration date for the second temperature sensor and the second pressure sensor, to determine a condition of instrument ([0032]). Furthermore, one having ordinary skill in the art is motivated to modify accessory 108 of modified Artiuch to include wherein the executable instructions configure the accessory to confirm a calibration date for any desired device i.e. the second temperature sensor and the second pressure sensor, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying previous Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review: testing gas sensor to ensure gas sensor meet legal requirements as evidenced by Barnikow (US 20120266647); and allowing operation of devices in compliance with legal requirements as evidenced by Abe (US 20110137518); and confirming calibration date as evidenced by Yamada (US 5983029); and calibration data is not accepted as valid since all bytes of the calibration data must be verified as non-corrupt before the calibration data is considered valid as evidenced by Sloan (US 20100275108).

Applicant is also invited to review: US 20080103716: regulatory agency may be any governmental body that is responsible for regulating the use of legal for trade devices in a particular jurisdiction i.e. city, county, state, country.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861